SENTRA CONSULTING CORP.


REGULATION D SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION


SECTION 1


1.1 Subscription.


The undersigned, intending to be legally bound, hereby irrevocably subscribes
for and agrees to purchase ____________ shares of Series A Convertible Preferred
Stock (the “Preferred Stock”) of Sentra Consulting Corp., a Nevada corporation
(the "Company"), in a transaction exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”). The undersigned
understands that the Preferred Stock is being sold in connection with an
offering by the Company of up to 3,000 shares of Preferred Stock at $1,000 per
share (the “Offering”).


The terms of the Preferred Stock are set forth in the Certificate of Designation
of the Preferred Stock attached hereto.


1.2 Purchase of Preferred Stock.


The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the ____________ shares of Preferred
Stock (the “Purchased Shares”) shall be ___________ dollars ($______). The
undersigned further acknowledges that this subscription is irrevocable. The
undersigned understands and acknowledges that for purposes of this Agreement,
the term Purchased Shares shall include the underlying common stock of the
Company into which the Preferred Stock may be converted, subject to the terms
and provisions as set forth herein.


1.3 Acceptance or Rejection.


(a) Payment has been made simultaneously herewith by either (i) wire transfer
pursuant to instructions previously delivered to the undersigned or (ii) by
check payable to Sentra Consulting Corp. in full payment of the Purchased Shares
subscribed for (the “Subscription Payment”).


(b)  The undersigned understands and agrees that the Company reserves the right
to reject this subscription for the Purchased Shares if, in its reasonable
judgment, it deems such action in the best interest of the Company, at any time
prior to the Closing (as defined herein), notwithstanding prior receipt by the
undersigned of notice of acceptance of the undersigned's subscription. If the
Company accepts a portion of the undersigned’s subscription, the Company will
return or cause to be returned to the undersigned the purchase price remitted to
the Company by the undersigned for the portion of the subscription rejected,
without interest thereon or deduction therefrom, in exchange for the Purchased
Shares.



--------------------------------------------------------------------------------


(c) The undersigned acknowledges that the Company may terminate this Offering at
any time.


(d) In the event the sale of the Purchased Shares subscribed for by the
undersigned is not consummated by the Company for any reason (in which event
this Subscription Agreement shall be deemed to be rejected), this Subscription
Agreement and any other agreement entered into between the undersigned and the
Company relating to this subscription shall thereafter have no force or effect
and the Company shall promptly return or cause to be returned to the undersigned
the purchase price remitted to the Company by the undersigned, without interest
thereon or deduction therefrom, in exchange for the Purchased Shares.


SECTION 2


2.1 Closing


The closing (the "Closing") of the purchase and sale of the Purchased Shares,
shall occur upon the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement.


SECTION 3


3.1 Investor Representations and Warranties. The undersigned hereby
acknowledges, represents and warrants to, and agrees with, the Company and its
affiliates as follows:


(a) Investment Purposes. The undersigned is acquiring the Purchased Shares for
his own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or “blue-sky” laws. No other person
has a direct or indirect beneficial interest in, and the undersigned does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to, the Purchased Shares or any part of the Purchased Shares for
which the undersigned is subscribing that would be in violation of the
Securities Act or any state securities or “blue-sky” laws.


(b) Authority. The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the undersigned.


(c) No General Solicitation. The undersigned is not subscribing for the
Purchased Shares as a result of or subsequent to any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, or any solicitation of a
subscription by a person previously not known to the undersigned in connection
with investment securities generally.


-2-

--------------------------------------------------------------------------------


(d) No Obligation to Register Shares. The undersigned understands that the
Company is under no obligation to register the Purchased Shares under the
Securities Act, or to assist the undersigned in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.


(e) Investment Experience. The undersigned, or the undersigned’s professional
advisors, has such knowledge and experience in finance, securities, taxation,
investments and other business matters as to evaluate investments of the kind
described in this Agreement. By reason of the business and financial experience
of the undersigned or his/her professional advisors (who are not affiliated with
or compensated in any way by the Company or any of its affiliates or selling
agents), can protect his own interests in connection with the transactions
described in this Agreement, and is able to afford the entire loss of his
investment in the Purchased Shares.


(f) Exemption from Registration. The undersigned acknowledges his understanding
that the offering and sale of the Purchased Shares is intended to be exempt from
registration under the Securities Act. In furtherance thereof, in addition to
the other representations and warranties of the undersigned made herein, the
undersigned further represents and warrants to and agrees with the Company and
its affiliates as follows:



 
(i)
The undersigned realizes that the basis for the exemption may not be present if,
notwithstanding such representations, the undersigned has in mind merely
acquiring the Purchased Shares for a fixed or determinable period in the future,
or for a market rise, or for sale if the market does not rise. The undersigned
does not have any such intention;




 
(ii)
The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company; and




(iii)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Purchased Shares; and




 
(iv)
The undersigned has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
offering of the Purchased Shares, the Company and all other information to the
extent the Company possesses such information or can acquire it without
unreasonable effort or expense.



-3-

--------------------------------------------------------------------------------


 

 
(v)
The undersigned has carefully reviewed all of the Company’s filings under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).



(g) Economic Considerations. The undersigned is not relying on the Company, or
its affiliates or agents with respect to economic considerations involved in
this investment. The undersigned has relied solely on its own advisors.


(h) No Other Company Representations. No representations or warranties have been
made to the undersigned by the Company, or any officer, employee, agent,
affiliate or subsidiary of the Company, other than the representations of the
Company contained herein, and in subscribing for Purchased Shares the
undersigned is not relying upon any representations other than those contained
herein.


(i) Resales; Legend. Any resale of the Purchased Shares shall only be made in
compliance with exemptions from registration afforded by the Securities Act and
the rules and regulations promulgated thereunder. The undersigned will not offer
to sell or sell the Purchased Shares in any jurisdiction unless the undersigned
obtains all required consents, if any. Certificates evidencing the Purchased
Shares may bear the following legend, including without limitation, any legend
required by the laws of the jurisdiction in which the undersigned resides, and
any legend required by any applicable law, including without limitation, any
legend that will be useful to aid compliance with Regulation D or other
regulations adopted by the Securities and Exchange Commission under the
Securities Act:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS TRANSFERRED PURSUANT TO ANY VALID
EXEMPTION FROM REGISTRATION AVAILABLE UNDER SUCH ACT.”


The undersigned consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Purchased Shares set forth in this Section.


(j) Applicability of Exemption. The undersigned understands that the Purchased
Shares are being offered and sold to him in reliance on an exemption from the
registration requirements of United States federal and state securities laws
under Regulation D promulgated under the Securities Act and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of the undersigned set forth
herein in order to determine the applicability of such exemptions and the
suitability of the undersigned to acquire the Purchased Shares.


-4-

--------------------------------------------------------------------------------


(k) Accredited Investor. The undersigned is an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act by reason of Rule 501(a)(3).


(l) Potential Loss of Investment. The undersigned understands that an investment
in the Purchased Shares is a speculative investment which involves a high degree
of risk and the potential loss of his entire investment.


(m) Investment Commitment. The undersigned's overall commitment to investments
which are not readily marketable is not disproportionate to the undersigned's
net worth, and an investment in the Purchased Shares will not cause such overall
commitment to become excessive.


(n) Receipt of Information. The undersigned has received all documents, records,
books and other information pertaining to the undersigned’s investment in the
Company that has been requested by the undersigned.


(o) Review of SEC Documents.  The undersigned has reviewed or received copies of
all reports and other documents filed by the Company and its officers and
directors with the Securities and Exchange Commission and any other documents or
information requested by the undersigned. 


(p) Investor Questionnaire. The undersigned represents and warrants to the
Company that all information that the undersigned has provided to the Company,
including, without limitation, the information in the Investor Questionnaire
attached hereto or previously provided to the Company (the “Investor
Questionnaire”), is correct and complete as of the date hereof.


(q) No Reliance. Other than as set forth herein, the undersigned is not relying
upon any other information, representation or warranty by the Company or any
officer, director, stockholder, agent or representative of the Company in
determining to invest in the Purchased Shares. The undersigned has consulted, to
the extent deemed appropriate by the undersigned, with the undersigned’s own
advisers as to the financial, tax, legal and related matters concerning an
investment in the Purchased Shares and on that basis believes that his or its
investment in the Purchased Shares is suitable and appropriate for the
undersigned.


(r) No Governmental Review. The undersigned is aware that no federal or state
agency has (i) made any finding or determination as to the fairness of this
investment, (ii) made any recommendation or endorsement of the Preferred Stock
or the Company, or (iii) guaranteed or insured any investment in the Purchased
Shares or any investment made by the Company.


-5-

--------------------------------------------------------------------------------


(s) Price of Preferred Stock. The undersigned understands that the price of the
Preferred Stock offered hereby bear no relation to the assets, book value or net
worth of the Company and were determined arbitrarily by the Company. The
undersigned further understands that there is a substantial risk of further
dilution on the undersigned’s investment in the Company.


(t) Confidentiality.The undersigned expressly acknowledges and agrees that this
Agreement and any related confidential correspondence from the Company,
including without limitation material regarding Karat Platinum, LLC, are to be
held in strict confidence and not disclosed to any party without prior approval
of the Company. The Company, in its sole and absolute discretion, shall
determine the form, timing and contents of announcements and disclosures
regarding the proposed transactions as required by SEC disclosure rules. In the
event of a breach or threatened breach or intended breach of this Agreement by
the undersigned, the Company, in addition to any other rights and remedies
available to it at law or in equity, shall be entitled to preliminary and final
injunctions, enjoining and restraining such breach or threatened breach or
intended breach.


SECTION 4


4.1  Company Representations and Warranties. The Company represents and warrants
to the undersigned as follows:


(a)  Organization of the Company. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the State of Nevada.


(b) Authority. (i) The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and to issue the
Preferred Stock; (ii) the execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action and no
further consent or authorization of the Company or its Board of Directors or
stockholders is required; and (iii) this Agreement has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.


(c) Exemption from Registration; Valid Issuances. The sale and issuance of the
Purchased Shares, in accordance with the terms and on the bases of the
representations and warranties of the undersigned set forth herein, may and
shall be properly issued by the Company to the undersigned pursuant to any
applicable federal or state law. When issued and paid for as herein provided,
the Purchased Shares shall be duly and validly issued, fully paid, and
nonassessable. Neither the sales of the Purchased Shares pursuant to, nor the
Company's performance of its obligations under, this Agreement shall (i) result
in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Purchased Shares or any of the assets of the Company, or
(ii) entitle the other holders of the Common Stock of the Company to preemptive
or other rights to subscribe to or acquire the Common Stock or other securities
of the Company. The Purchased Shares shall not subject the undersigned to
personal liability by reason of the ownership thereof.


-6-

--------------------------------------------------------------------------------


(d) No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (i) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Preferred Stock, or (ii) made any offers or sales of any security
or solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.


(e) Description of the Company’s Capital Stock. At Closing, the authorized
capital stock of the Company consists of: (i) 100,000,000 shares of common
stock, $0.001 par value per share, of the Company, and (ii) 10,000,000 shares of
preferred stock, $0.001 par value per share, of the Company of which 3,000
shares have been designated as Preferred Stock. As of July 31, 2007, on a pro
forma basis, assuming the Preferred Stock offered in this Offering are fully
subscribed for, the issued and outstanding capital stock of the Company would
consist of: (i) 3,125,000 shares of Common Stock, (ii) 96,000 common stock
purchase warrants, convertible into 96,000 shares of Common Stock, and (iii)
3,000 shares of Preferred Stock, convertible into 6,000,000 shares of Common
Stock, assuming that the conversion price is $0.50.


SECTION 5


5.1 Indemnity. The undersigned agrees to indemnify and hold harmless the
Company, its officers and directors, employees and its affiliates and their
respective successors and assigns and each other person, if any, who controls
any thereof, against any loss, liability, claim, damage and expense whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation
commenced or threatened or any claim whatsoever) arising out of or based upon
any false representation or warranty or breach or failure by the undersigned to
comply with any covenant or agreement made by the undersigned herein or in any
other document furnished by the undersigned to any of the foregoing in
connection with this transaction.


5.2 Modification. Neither this Agreement nor any provisions hereof shall be
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, change, discharge or termination is sought.


-7-

--------------------------------------------------------------------------------


5.3 Notices. Any notice, demand or other communication which a party hereto may
be required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.


5.4 Counterparts. This Agreement may be executed through the use of separate
signature pages or in any number of counterparts and by facsimile, and each of
such counterparts shall, for all purposes, constitute one agreement binding on
all parties, notwithstanding that all parties are not signatories to the same
counterpart. Signatures may be facsimiles.


5.5 Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.


5.6 Entire Agreement. This Agreement and the documents referenced herein contain
the entire agreement of the parties and there are no representations, covenants
or other agreements except as stated or referred to herein and therein.


5.7 Assignability. This Agreement is not transferable or assignable by the
undersigned, and any such attempted assignment shall be null and void and of no
force or effect.


5.8 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.


5.9 Pronouns. The use herein of the masculine pronouns "him" or "his" or similar
terms shall be deemed to include the feminine and neuter genders as well and the
use herein of the singular pronoun shall be deemed to include the plural as
well.


[Remainder of this page intentionally left blank; signature pages to follow]




-8-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Agreement on the   day of
________, 2007.


Amount of Investment:


$_____________________


INDIVIDUAL INVESTOR:




______________________
Name:




PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


___________________________
(Print Name of Entity)
 




By: __________________
Name:
Title:
Address:
 
Taxpayer Identification Number:_____________
 
-9-

--------------------------------------------------------------------------------


ACCEPTANCE OF SUBSCRIPTION


(to be filed out only by the Company)


The undersigned hereby accepts the above application for subscription for
Purchased Shares on behalf of the Company.


Accepted for     Number of Shares



  SENTRA CONSULTING CORP.     Dated: ____________ ___, 2007
By: ______________________________
Name:
Title:

 


 
-10-

--------------------------------------------------------------------------------


SENTRA CONSULTING CORP.
 
INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
____________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________
     
4.
Telephone Number:
____________________________________
     
5.
E-Mail Address:
____________________________________
     
6.
Facsimile Number:
Permanent Address:
____________________________________
     
7.
Permanent Address:
(if different from Address for Notices above)
____________________________________

 
-11-

--------------------------------------------------------------------------------


 
8.
Authorized Signatory:
Title:
____________________________________
____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
____________________________________
     
9.
 
U.S. Investors Only:
 
U.S. Taxpayer Identification or
Social Security Number:
 
 
____________________________________





B. Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:
 


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
       
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.
     
FOR ENTITIES:
     
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
       
o
An insurance company as defined in Section 2(13) of the Securities Act.
 

 
-12-

--------------------------------------------------------------------------------


 

     
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
       
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact David Lubin, Esq., attorney for the Company, (516) 887-8200 for
additional information that will be required.
       
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
       
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.
       
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact David Lubin, Esq., attorney for the Company, (516) 887-8200, for
additional information that will be required.
       
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Purchased Shares, with total assets in
excess of $5 million.
       
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Purchased Shares, whose purchase is directed by a
person with such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the Company
and the purchase of the Purchased Shares.
       
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Purchased Shares is made by a plan fiduciary, as defined in Section 3(21)
of ERISA, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.
       
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.
 



-13-

--------------------------------------------------------------------------------



     
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).
 



 
C.  Supplemental Data for Entities


1. If the Investor is not a natural person, furnish the following supplemental
data (natural persons may skip this Section C of the Investor Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________
 


Jurisdiction of organization: ________________________________________________


2.  Was the Investor organized for the specific purpose of acquiring the
Purchased Shares?


o Yes
o No



If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


3.  Are shareholders, partners or other holders of equity or beneficial interest
in the Investor able to decide individually whether to participate, or the
extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o Yes
o No



If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


4(a).  Please indicate whether or not the Investor is, or is acting on behalf
of, (i) an employee benefit plan within the meaning of Section 3(3) of ERISA,
whether or not such plan is subject to ERISA, or (ii) an entity which is deemed
to hold the assets of any such employee benefit plan pursuant to 29 C.F.R. §
2510.3-101. For example, a plan which is maintained by a foreign corporation,
governmental entity or church, a Keogh plan covering no common-law employees and
an individual retirement account are employee benefit plans within the meaning
of Section 3(3) of ERISA but generally are not subject to ERISA (collectively,
“Non-ERISA Plans”). In general, a foreign or US entity which is not an operating
company and which is not publicly traded or registered as an investment company
under the Investment Company Act of 1940, as amended, and in which 25% or more
of the value of any class of equity interest is held by employee pension or
welfare plans (including an entity which is deemed to hold the assets of any
such plan), would be deemed to hold the assets of one or more employee benefit
plans pursuant to 29 C.F.R. § 2510.3-101. However, if only Non-ERISA Plans were
invested in such an entity, the entity generally would not be subject to ERISA.
For purposes of determining whether this 25% threshold has been met or exceeded,
the value of any equity interest held by a person (other than such a plan or
entity) who has discretionary authority or control with respect to the assets of
the entity, or any person who provides investment advice for a fee (direct or
indirect) with respect to such assets, or any affiliate of such a person, is
disregarded.


o Yes
o No



-14-

--------------------------------------------------------------------------------




4(b). If the Investor is, or is acting on behalf of, such an employee benefit
plan, or is an entity deemed to hold the assets of any such plan or plans,
please indicate whether or not the Investor is subject to ERISA.


o Yes
o No



4(c.) If the Investor answered “Yes” to question 4.(b) and the Investor is
investing the assets of an insurance company general account, please indicate
what percentage of the Investor’s assets the purchase of the Purchased Shares is
subject to ERISA. ___________%.


5. Does the amount of the Investor’s subscription for the Purchased Shares in
the Company exceed 40% of the total assets (on a consolidated basis with its
subsidiaries) of the Investor?


o Yes
o No



If the question above was answered “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


6(a). Is the Investor a private investment company which is not registered under
the Investment Company Act, in reliance on Section 3(c)(1) or Section 3(c)(7)
thereof?


o Yes
o No



-15-

--------------------------------------------------------------------------------


6(b).  If the question above was answered “Yes,” was the Investor formed prior
to April 30, 1996?


o Yes
o No



If the questions set forth in (a) and (b) above were both answered “Yes,” please
contact David Lubin, Esq., attorney for the Company, (516) 887-8200, for
additional information that will be required.


7(a). Is the Investor a grantor trust, a partnership or an S-Corporation for US
federal income tax purposes?


o Yes
o No



7(b). If the question above was answered “Yes,” please indicate whether or not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Investor is (or may at any time during the term of the
Company be) attributable to the Investor’s (direct or indirect) interest in the
Company; or
 


o Yes
o No



(ii) it is a principal purpose of the Investor’s participation in the Company to
permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).
 


o Yes
o No



If either question above was answered “Yes,” please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


8. If the Investor’s tax year ends on a date other than December 31, please
indicate such date below:

     
(Date)



D.  Related Parties


1.  To the best of the Investor’s knowledge, does the Investor control, or is
the Investor controlled by or under common control with, any other investor in
the Company?


o Yes
o No



If the answer above was answered “Yes”, please identify such related investor(s)
below.


-16-

--------------------------------------------------------------------------------


 
Name(s) of related investor(s): _______________________________-


2. Will any other person or persons have a beneficial interest in the Purchased
Shares to be acquired hereunder (other than as a shareholder, partner, or other
beneficial owner of equity interest in the Investor)?


o Yes
o No



If either question above was answered “Yes”, please contact David Lubin, Esq.,
attorney for the Company, (516) 887-8200, for additional information that will
be required.


The Investor understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Investor to
purchase the Purchased Shares. The Investor agrees to notify the Company
immediately if any representation or warranty contained in this Subscription
Agreement, including this Investor Questionnaire, becomes untrue at any time.
The Investor agrees to provide, if requested, any additional information that
may reasonably be required to substantiate the Investor’s status as an
accredited investor or to otherwise determine the eligibility of the Investor to
purchase the Purchased Shares. The Investor agrees to indemnify and hold
harmless the Company and each officer, director, shareholder, agent and
representative of the Company and their respective affiliates and successors and
assigns from and against any loss, damage or liability due to or arising out of
a breach of any representation, warranty or agreement of the Investor contained
herein.



 
INDIVIDUAL:
     
 
 
(Signature)
     
 
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST, CUSTODIAL ACCOUNT, OTHER:
     
 
 
(Name of Entity)
     
By:                                                                                                                  
 
(Signature)
     
 
 
(Print Name and Title)

 
-17-

--------------------------------------------------------------------------------


Annex 1
 
 
DEFINITION OF “INVESTMENTS”

 
The term “investments” means:



1)
Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Investor that owns such securities, unless
the issuer of such securities is:




(i)  
An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or




(ii)  
a Public Company (as defined below);




(iii)  
A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Investor acquires Purchased Shares;




2)
Real estate held for investment purposes;




3)
Commodity Shares (as defined below) held for investment purposes;




4)
Physical Commodities (as defined below) held for investment purposes;




5)
To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;




6)
In the case of an Investor that is a company that would be an investment company
but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the Investment
Company Act, or a commodity pool, any amounts payable to such Investor pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the Investor
upon the demand of the Investor; and




7)
Cash and cash equivalents held for investment purposes.



Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Investor who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.


-18-

--------------------------------------------------------------------------------


A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Investor who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:



(i)  
Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or




(ii)  
Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.



“Public Company” means a company that:



(i)  
files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or




(ii)  
has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.



“Financial Contract” means any arrangement that:



(i)  
takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;




(ii)  
is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and




(iii)  
is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.



-19-

--------------------------------------------------------------------------------


“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Investor as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Investor, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.
 
-20-

--------------------------------------------------------------------------------


Annex 2
 
 
VALUATIONS OF INVESTMENTS
 


The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:
 

1)  
In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and




2)  
In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:




(i)  
The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.




(ii)  
A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.





-21-

--------------------------------------------------------------------------------

